Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record, Dal et al. US 2008/0276569 in view of Poupard et al. US 2003/0017237, Abrams et al. US 2,077,300, Shannon US 6,153,238, and Porte et al. EP 2177437, does not disclose or reasonably suggest the method of producing a packaged food product portion comprising the step of the first hot sealing iron and the second hot sealing iron being removed between the pre-sealing step and the final sealing step wherein the pre-sealing step and the final sealing step are successive applications following one another within a time interval of less than 2 seconds.  Rather, Porte et al. discloses heat sealing the flaps on the outer face of the lid using a metallic iron to activate the heat sealing varnishes of the package to seal the package in a single step (‘437 Translation, Paragraph [0003]).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICSON M LACHICA whose telephone number is (571)270-0278.  The examiner can normally be reached on M-F, 8:30am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERICSON M LACHICA/Examiner, Art Unit 1792